REASONS FOR ALLOWANCE
Claims 2-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the recitation of “A driving method of a display panel, comprising: adjusting a magnitude of a drive signal of each sub-pixels on the display panel such that the magnitude of the adjusted drive signals gets closer to a preset interval, wherein within the preset interval, slope of each tangent lines on a curve defining variation of luminance with respect to the drive signal is higher than a preset slope threshold; and using the adjusted drive signals to drive corresponding ones of the sub-pixels, wherein according to the curve defining variation of luminance with respect to the drive signal under a side view angle of the display panel, when the drive signal is lower than a first threshold, higher than a second threshold, or between the first threshold and the second threshold, respectively, the slope of tangent line on the curve defining variation of luminance with respect to the drive signal is higher than a preset slope threshold, higher than the preset slope threshold, or lower than the preset slope threshold; and wherein the step of adjusting the magnitude of the drive signal of the sub-pixel on the display panel to make the adjusted drive signals close to the preset interval, further comprises: adjusting the drive signal between first threshold and second threshold, to approach an interval where the drive signal is lower than the first threshold, or to an interval where the drive signal is higher than the second threshold “, among other elements of the claim, cannot be found alone or in combination within the cited prior art. 
Regarding claim 12, the recitation of “A display device, comprising: a display panel; and a driver chip configured to adjust a magnitude of a drive signal of each of sub-pixels on the display panel such that the magnitude of the adjusted drive signals gets closer to a preset interval, and use the adjusted drive signals to drive the sub-pixels on the display panel; wherein within the preset interval, a slope of each of tangent lines on a curve defining variation of luminance with respect to the drive signal is higher than a preset slope threshold, wherein on the curve defining variation of luminance with respect to the drive signal 7Attorney Docket CNUS-HKC17127-PCT (74-02) Application No.:16/754646 under a side view angle of the display panel, when the drive signal is lower than a first threshold, higher than a second threshold, or between the first threshold and the second threshold, respectively, the slope of the tangent line is higher than the preset slope threshold, higher than the preset slope threshold, or lower than the preset slope threshold; wherein the driver chip adjusts the drive signal, which is higher than the first threshold and lower than the second threshold, to be close to an interval where the drive signal is lower than the first threshold, or an interval where the drive signal is higher than the second threshold “, among other elements of the claim, cannot be found alone or in combination within the cited prior art. 
Regarding claim 20, the recitation of “A driving method of a display panel, wherein when the drive signal is lower than the first threshold, higher than the second threshold, or between the first threshold and the second threshold, respectively, a slope of each of tangent lines on a luminance- versus- drive-signal curve under a side view angle of the display panel, is higher than a preset slope threshold, higher than the preset slope threshold, or lower than the preset slope threshold, and the driving method comprises: separating the sub-pixels having the same color into multiple sub-pixel sets on the display panel; 9Attorney Docket CNUS-HKC17127-PCT (74-02) Application No.:16/754646 calculating an average drive signal of each of the sub-pixel sets; when it is determined that the average drive signal is lower than the first threshold, decreasing the drive signal, higher than the average drive signal, by a first preset value; when it is determined that the average drive signal is higher than the first threshold and lower than the second threshold, increasing the drive signal, higher than the average drive signal, by a third preset value; decreasing the drive signal, higher than the average drive signal, by a fifth preset value, when it is determined that the average drive signal is higher than the second threshold; and using the adjusted drive signals to drive corresponding one of the sub-pixels “, among other elements of the claim, cannot be found alone or in combination within the cited prior art. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/kenneth bukowski/Primary Examiner, Art Unit 2621